Case 2:10-cr-20705-RHC-MKM ECF No. 865, PageID.7447 Filed 01/06/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                                             Case No. 10-20705

 ASHAK ASHAQ,

                 Defendant.
 ________________________________/

 OPINION AND ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE

        Defendant Ashak Ashaq pleaded guilty to two counts resulting from his integral,

 indeed essential, involvement in a massive, destructive, and dangerous use of fire to

 commit fraud affecting interstate commerce (i.e., arson for profit), 18 U.S.C. § 844(h)(1).

 (ECF No. 617, PageID.3886.) On March 7, 2013, the court sentenced Defendant to 168

 months imprisonment. (Id., PageID.3887.) The court reduced his sentence to 156

 months imprisonment on January 22, 2016. (ECF No. 705, PageID.6296.) Defendant’s

 current date of projected release is in January 2023. (ECF No. 853-6, PageID.7362.)

        Defendant moves to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A). (ECF

 No. 840.) He argues that the health risks presented by the Coronavirus Disease

 (“COVID-19”) while incarcerated at the Reeves III Detention Facility justify his

 immediate release. The matter has been thoroughly briefed. (ECF Nos. 853, 857, 860,

 861, 863, 864.) The court has reviewed the record and does not find a hearing to be

 necessary. E.D. Mich. L.R. 7.1(f)(2). Defendant’s motion will be denied.
Case 2:10-cr-20705-RHC-MKM ECF No. 865, PageID.7448 Filed 01/06/21 Page 2 of 7




        Under the federal compassionate release statute, the court may reduce a term of

 imprisonment if it determines “extraordinary and compelling reasons warrant such a

 reduction.” 18 U.S.C. § 3582(c)(1)(A). The court must also weigh the sentencing factors

 provided under 18 U.S.C. § 3553(a) and determine if a sentence reduction “is consistent

 with applicable policy statements issued by the Sentencing Commission.” Id.

        A motion requesting a prisoner’s compassionate release may be filed either by

 the Bureau of Prisons (“BOP”) or by the prisoner himself. 18 U.S.C. § 3582(c)(1)(A).

 The Sixth Circuit held recently in United States v. Jones, 980 F.3d 1098, 1110-11 (6th

 Cir. 2020), that when a prisoner moves for compassionate release himself there is no

 “applicable policy statement[] issued by the Sentencing Commission.” 18 U.S.C. §

 3582(c)(1)(A). Thus, the requirement in § 3582(c)(1)(A) that a sentence reduction be

 “consistent with [a] policy statement[]” does not apply to compassionate release

 analysis, and courts are to ignore it. Jones, 980 F.3d at 1111. A prisoner seeking

 compassionate release must nonetheless present “extraordinary and compelling”

 circumstances and must have § 3553(a)’s sentencing factors that weigh in his favor. 18

 U.S.C. § 3582(c)(1)(A); see Jones, 980 F.3d at 1108, 1111 (holding that a court has “full

 discretion to define ‘extraordinary and compelling’” and must also “determine whether,

 in its discretion, [a] reduction . . . is warranted” under § 3553(a)).

        Before the court may consider a motion for compassionate release, Defendant

 must exhaust administrative remedies. United States v. Alam, 960 F.3d 831, 834 (6th

 Cir. 2020) (quotation removed) (“When properly invoked, mandatory claim-processing

 rules must be enforced.”). Under § 3582(c)(1)(A), Defendant may seek compassionate

 release himself only if he submits a request for compassionate release to his warden


                                                2
Case 2:10-cr-20705-RHC-MKM ECF No. 865, PageID.7449 Filed 01/06/21 Page 3 of 7




 and he has “fully exhausted all administrative rights to appeal a failure of the [BOP] to

 bring a motion on [his] behalf or the lapse of 30 days from the receipt of such a request .

 . . whichever is earlier.”

        The government asserts Defendant failed to exhaust administrative remedies.

 (ECF No. 853, PageID.7339.) It attaches an email from Defendant’s correctional

 institution. (ECF No. 853-8, PageID.7365.) The message states Defendant never filed a

 request for relief with the prison out of a belief his attorney would “tak[e] care of

 everything.” (Id.) However, Defendant attached a written request for compassionate

 release, which included a “received” stamp and an apparent staff signature. (ECF No.

 857, PageID.7388.) Defendant also includes a typed statement from a purported prison

 administrator that denies Defendant’s request for compassionate release. (Id.,

 PageID.7389-90.) The court will not at this time question the validity of Defendant’s

 documents and will assume, for purposes of this motion, that Defendant exhausted

 administrative remedies.

        Defendant’s circumstances are not extraordinary or compelling, and

 compassionate release is not appropriate. 18 U.S.C. § 3582(c)(1)(A). “Extraordinary” is

 defined as “exceptional to a very marked extent.” Extraordinary, Webster’s Third

 International Dictionary, Unabridged (2020). “Compelling” is defined as “tending to

 convince or convert by or as if by forcefulness of evidence.” Compelling, Webster’s

 Third International Dictionary, Unabridged (2020). Courts have interpreted

 “extraordinary” in the context of compassionate release as “beyond what is usual,

 customary, regular, or common,” and a “‘compelling reason” as “one so great that

 irreparable harm or injustice would result if the relief is not granted.” United States v.


                                               3
Case 2:10-cr-20705-RHC-MKM ECF No. 865, PageID.7450 Filed 01/06/21 Page 4 of 7




 Sapp, Case No. 14-20520, 2020 WL 515935, at *3 (E.D. Mich. Jan. 31, 2020) (Leitman,

 J.); United States v. Murphy, Case No. 15-20411, 2020 WL 2507619, at *5 (E.D. Mich.

 May 15, 2020) (Cox, J.).

        Defendant asserts he has diabetes, chronic kidney disease, asthma,

 hypertension (high blood pressure), and hyperlipidemia (high cholesterol); he also

 claims that Parkinson’s Disease is beginning its onset. (ECF No. 840, PageID.7030-31.)

 Medical records confirm diagnoses of stage three (moderate) chronic kidney disease,

 diabetes, hypertension, and hyperlipidemia. (ECF No. 842, PageID.7056.) Defendant

 presents no evidence he has ever received diagnoses of or treatments for asthma or

 Parkinson’s. He accepts that medical records show a “documented course of treatment”

 for his known conditions. (ECF No. 840, PageID.7030.) The record reflects that his

 prison provides regular checkups and medications. (See, e.g., ECF No. 850,

 PageID.7154-63, 7089-90.)

        Defendant does not contend that his conditions in and of themselves warrant the

 extraordinary remedy of compassionate release. Instead, he instead asserts he is at

 “high risk . . . [of] contracting a severe case of Coronavirus.” (ECF No. 840,

 PageID.7031.) However, the record shows, and the parties agree, that Defendant was

 placed in quarantine on October 13, 2020, after testing positive for COVID-19. (ECF No.

 860, PageID.7413; ECF No. 862, PageID.7424.) Defendant asserts in his brief that he

 started experiencing symptoms a week prior. (ECF No. 860, PageID.7413.) Medical

 records indicate that Defendant was in isolation on October 17 and 18; both days he did

 not have a fever or report respiratory distress. (ECF No. 861, PageID.7420, 7422.) The




                                              4
Case 2:10-cr-20705-RHC-MKM ECF No. 865, PageID.7451 Filed 01/06/21 Page 5 of 7




 government accurately relates, based on this record evidence, that “[Defendant]

 appears to be asymptomatic.” (ECF No. 862, PageID.7427.)

        Defendant argues that compassionate release is still warranted because people

 who recover from COVID-19 can contract the disease again in the future. The evidence

 in support of Defendant’s position is limited and weak. While there are sporadic reports

 of isolated reinfections, there are no reports or scientifically derived evidence that

 reinfection is, even if possible, common or in any way likely. See Rebecca Hersher,

 First Confirmed Case of U.S. Coronavirus Reinfection, National Public Radio (October

 12, 2020), https://www.npr.org/sections/coronavirus-live-

 updates/2020/10/12/922980490/scientists-confirm-nevada-man-was-infected-twice-

 with-coronavirus; Reinfection with COVID-19, Centers for Disease Control and

 Prevention, https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html

 (last visited Dec. 18, 2020) (“Cases of reinfection with COVID-19 have been reported,

 but remain rare.”). To date, after over seventeen million Americans are confirmed to

 have contracted COVID-19, Coronavirus Resource Center, Johns Hopkins University of

 Medicine, https://coronavirus.jhu.edu/us-map (last visited Dec. 18, 2020), the court is

 aware of only one confirmed reinfection in the United States. See Richard L. Tillett et

 al., Genomic Evidence for Reinfection with SARS-CoV-2: A Case Study (2020); see

 also COVID-19 Reinfection Tracker, BNO News,

 https://bnonews.com/index.php/2020/08/covid-19-reinfection-tracker/ (last visited Dec.

 18, 2020) (media report listing thirty confirmed worldwide cases of reinfection).

        While incarcerated, Defendant receives treatment and monitoring for his chronic

 health conditions. (See, e.g., ECF No. 850, PageID.7154-63, 7089-90.) The court is


                                               5
Case 2:10-cr-20705-RHC-MKM ECF No. 865, PageID.7452 Filed 01/06/21 Page 6 of 7




 provided few assurances that he will have equal access to quality healthcare if

 released. Indeed, if released it appears that he would nonetheless be detained pending

 immigration review. Furthermore, while in prison, Defendant is separated from his

 history of dangerous and fraudulent criminal activities. This is significant because

 Defendant’s behavior while in free society exhibited a willingness to profit by putting the

 safety of others in the community at risk. Defendant has prior convictions for domestic

 abuse, breaking and entering, and assault and battery. (ECF No. 853, PageID.7327.)

 His instant convictions involved a conspiracy to profit by setting fire to residential and

 business buildings in Hamtramck and Detroit, Michigan. (Id., PageID.7327-28.) The

 court need not detail the potential impact of arson in a densely packed, urban

 environment. Defendant has a substantial disciplinary history while in prison and has

 repeatedly taken aggressive action towards staff and fellow inmates. (See ECF No.

 853-2 (reporting nine separate disciplinary actions); ECF No. 853, PageID.7346-47.) If

 he continues to exhibit these behaviors outside the prison environment, Defendant risks

 serious bodily harm. In all, the court is not convinced that Defendant’s health and safety

 will improve if he is immediately released into free society.

        To release Defendant, the court would need to speculate as to whether there is a

 medically recognized possibility of becoming re-infected with COVID-19, and if there is,

 whether he would likely contract the disease once again; whether he will develop

 serious symptoms if re-infected; and whether his heath, and access to quality

 healthcare, would improve upon release. The extraordinary remedy of compassionate

 release is not warranted. Accordingly,




                                               6
Case 2:10-cr-20705-RHC-MKM ECF No. 865, PageID.7453 Filed 01/06/21 Page 7 of 7




         IT IS ORDERED that Defendant’s “Motion to Reduce Sentence” (ECF No. 840) is

 DENIED.

                                                            s/Robert H. Cleland                   /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
 Dated: January 6, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, January 6, 2021, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                        /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\10-20705.ASHAQ.MotiontoReduceSentence.RMK.RHC.2.docx




                                                       7
